Matter of Goldring v Sprei (2014 NY Slip Op 06975)
Matter of Goldring v Sprei
2014 NY Slip Op 06975
Decided on October 15, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 15, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentREINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2012-03527
2012-03531
2012-03533
 (Docket Nos. O-26846/11, O-31021/11, O-32393/11)

[*1]In the Matter of Aaron Goldring, appellant, 
vJoseph Sprei, respondent. (Proceeding No. 1)In the Matter of Aaron Goldring, appellant, vMoshe Goldberger, respondent. (Proceeding No. 2)In the Matter of Aaron Goldring, appellant, vChaim Hersh Kahan, respondent. (Proceeding No. 3)
Deana Balahtsis, New York, N.Y., for appellant.
Rhea G. Friedman, New York, N.Y., for respondent Joseph Sprei.
DECISION & ORDER
In three related family offense proceedings pursuant to Family Court Act article 8, the petitioner appeals from (1) an order of the Family Court, Kings County (Krauss, J.), dated February 9, 2012, which, after a hearing, dismissed his family offense petition against Joseph Sprei, (2) an order of the same court dated March 20, 2012, which, after a hearing, dismissed his family offense petition against Moshe Goldberger, and (3) an order of the same court dated March 21, 2012, which, after a hearing, dismissed his family offense petition against Chaim Hersh Kahan.
ORDERED that the orders are affirmed, without costs or disbursements.
The Family Court properly dismissed the petition asserted against Joseph Sprei upon finding that the petitioner failed to establish by a preponderance of the evidence that Sprei committed acts constituting a cognizable family offense (see Family Ct Act § 832). As the trier of fact, the Family Court's determination regarding the credibility of the witnesses is entitled to great weight (see Matter of Bongiorno v Bongiorno, 1 AD3d 511, 512). Its determination should be upheld unless clearly unsupported by the record (see Matter of Washington v Washington, 32 AD3d 964). We find no basis to disturb its determination here (see Matter of King v Flowers, 13 AD3d 629).
The Family Court properly dismissed the respective petitions asserted against Moshe [*2]Goldberger and Chaim Hersh Kahan. Accepting the evidence proferred by the petitioner as true and giving it the benefit of every reasonable inference, it failed to establish, prima facie, that Goldberger or Kahan committed a family offense (see Matter of Stephens v Stephens, 106 AD3d 748; Matter of Sellers v Sellers-Boykin, 72 AD3d 832).
RIVERA, J.P., HALL, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court